DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 03/23/2022.
Claims 1-4, 8-10 and 13 have been amended.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on 03/23/2022 with respect to the rejection of claim 2 under 35 U.S.C. § 112(b)  have been fully considered but they are not persuasive. 
Regarding the rejection of claims 17-18 under 35 U.S.C. § 102(a)(1) has been fully considered, but they are not persuasive.
Regarding Claim 17, Applicant argues that “…there is no explained correlation between teachings of the prior art and the limitations of the claims that call for the data set to include the mobile device identification and the user identification and then verifying that the correct device (identified by the received data set) is within the vehicle and that the correct user (also identified by the received data set) is present.” (Arg./Rem. Pages 6-7)
Examiner respectfully disagrees. Brenner teaches  in Fig. 5, in step 510, receive driver ID from the driver mobile device 115, then, in step 530 obtain abstracted driver vehicle setting data [i.e. vehicle data set], then, in step 540, identify the vehicle that is within the threshold distance [i.e., verify the correct user using the correct device is present within the vehicle], then, in step 560, apply the vehicle setting.  Brenner further teaches determine that a vehicle is within a threshold distance…a distance indicating that the driver is sitting within a vehicle [¶ 0063]. Brenner also teaches the abstract driver vehicle setting data from the Internet cloud database associated with the particular driver [¶ 0013]. Therefore, as illustrated steps in fig. 5 and the aforementioned teachings of Brenner, it would be realized that received abstracted driver vehicle setting data associated with a particular user, then verifying the user using the mobile device is sitting within the vehicle and then apply the setting of the vehicle. 
Regarding Claim 18, applicant argues that “…the claims call for a mobile device application identifying a user as a new owner of the vehicle, which is not covered by the prior art. Being a new owner and never having driven a vehicle are not the same thing,…” (Arg./Rem. Page 7)
Examiner respectfully disagrees. Since, Brenner teaches determine whether the identified vehicle has previously been driven by the driver. If the driver has not previously driven the vehicle, vehicle settings data specific to the identified vehicle may be obtained from the vehicle driver cloud database [¶¶ 0070-0071]. Brenner identifies a new owner by identifying the driver has never been driven the vehicle. Thus, given the broadest reasonable interpretation, Examiner considers “identifying the driver has not previously driven the vehicle” to read on “verify that a user, …as a new owner” as claimed.
Regarding the rejection of claim 1 under 35 U.S.C. § 103 has been fully considered. Regarding Claim 1, applicant argues that “…the ‘Second device’ of Chen is actually the second vehicle - i.e., when Chen discusses ‘feedback’ and ‘adjustment’ of the ‘second device,’ the art is talking about adjusting the vehicle itself, not making an adjustment on a mobile device prior to uploading settings. …The claims call for configuration of the settings on a mobile device, not literal adjustment of the settings post-application in the new vehicle.” (Arg./Rem. Pages 8-9)
Examiner respectfully disagrees. Chen teaches the device management unit may be achieved by a terminal device such as a mobile phone of the user ….the mobile phone may connect to a control system via a Wi-Fi connection, a Bluetooth connection or another connection, and obtain the first configuration from the control system. Further, the ergonomic model may be generated in the mobile phone, and then the determined second configuration may be transmitted to the control system of the second vehicle…When the user enters into the second vehicle 420, download the corresponding configurations to the control system of second vehicle 420 so as to set the devices in the second vehicle 420 accordingly [¶ 0092]. Since, Chen using mobile phone to obtain the configuration, therefore, it would be appreciated that Chen call for configuration of the settings on a mobile device as claimed. 
Therefore, Examiner is not persuaded and finds that the applied references appear to teach all of the applicant’s claimed limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "the identified owner" and “the owner” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the new vehicle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the new vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0232914 (Brenner et al.).

Regarding Claim 17, Brenner teaches a vehicle comprising: a memory, a cellular transceiver; and a processor ([⁋ 0085], all of the functional operations and/or actions described in this specification may be implemented in digital electronic circuitry, or in computer software, firmware, or hardware. …a memory device … a computer, or multiple processors or computers. …A propagated signal is an artificially generated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal that is generated to encode information for transmission to suitable receiver apparatus) configured to: receive a vehicle data set defining vehicle system state settings to be applied to the vehicle ([Fig. 1, ⁋ 0045], vehicle control module is configured to communicate directly or indirectly through system 100 to communicate with other system elements such as the one or more network servers 130, user device 115, vehicle cloud driver database 140, other vehicles, one or more vehicle manufacturers 150, and the driver social network 160. [Fig. 5, ¶ 0067], abstracted driver vehicle setting data [e.g., a vehicle data set defining vehicle system state settings to be applied to the vehicle] associated with the valid driver ID are obtained (step 530). [⁋ 0081], After transforming the abstracted driver vehicle setting data to driver vehicle setting data that is associated with the driver ID and particular to the vehicle, data associated with the transformed driver vehicle setting data is transmitted to a vehicle control module of the identified second vehicle. The vehicle control module of the identified second vehicle may then apply the driver vehicle setting data to the second vehicle);
verify that a user, identified in the vehicle data set, is present within the vehicle, the verification including verifying the presence of a mobile device identified in the data set and verifying a user personal identification number identified in the data set ([⁋ 0062], when a user device determines that a vehicle is within a threshold distance of the user device, …the user device prompt a driver in possession of the user device to enter a driver identification (ID) through a GUI of the portable vehicle settings application installed on the user device. [⁋ 0063], The user device 115 may determine that a vehicle is within a threshold distance…the threshold distance may be a distance indicating that the driver is sitting within a vehicle. [⁋ 0065] After receiving the driver ID, a verification of the driver ID is performed to determine if the driver ID is valid. …the received driver ID is sent to a secure server, which compares the received driver ID to driver IDs stored in a verified and secure identification database. [Fig. 5, ⁋ 0068] after obtaining the abstracted driver vehicle setting data in step 530, next, identify the vehicle that is within the threshold distance [i.e., verify that a user, identified in the vehicle data set, is present within the vehicle]); and 
responsive to the verification, apply the vehicle data set to configure vehicle system states to reflect values for corresponding states indicated in the data set [⁋ 0067], If the received driver ID is determined to be valid, abstracted driver vehicle setting data associated with the valid driver ID are obtained. [⁋ 0071] If the driver has not previously driven the vehicle, vehicle settings data specific to the identified vehicle may be obtained from the vehicle driver cloud database 140. The vehicle settings data specific to the identified vehicle provide a range of values and corresponding limits of one or more vehicle settings specific to the identified vehicle. The abstracted driver vehicle setting data may then be applied to vehicle settings specific to the identified vehicle, in part, based on the driver's likely physical profile).

Regarding Claim 18, Brenner teaches a vehicle comprising: a processor; a memory; and a cellular transceiver ([⁋ 0085], all of the functional operations and/or actions described in this specification may be implemented in digital electronic circuitry, or in computer software, firmware, or hardware. …a memory device …a computer, or multiple processors or computers. …A propagated signal is an artificially generated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal that is generated to encode information for transmission to suitable receiver apparatus), and wherein the processor is configured to: verify that a user, identified by a mobile device application as a new owner, is present within the vehicle ([⁋ 0070], determine if the identified vehicle has previously been driven by the driver [e.g., verify that a user, as a new owner], the mobile device application sending verification credentials to the vehicle and the vehicle verifying those credentials via a remote server ([⁋ 0045], the vehicle control module may communicate with user device 115 [e.g., mobile device] to obtain information about a driver carrying the user device 115. [⁋ 0047] The user device 115 may be any suitable portable electronic device. [⁋ 0048], The user device 115 may include an application that allows the user device 115 to communicate with vehicle. [⁋ 0062], when a user device 115 determines that a vehicle is within a threshold distance of the user device 115, the user device 115 may prompt a driver in possession of the user device 115 to enter a driver identification (ID) through a GUI of the portable vehicle settings application. [⁋ 0065] After receiving the driver ID, a verification of the driver ID is performed to determine if the driver ID is valid …the received driver ID is sent to a secure server, which compares the received driver ID to driver IDs stored in a verified and secure identification database);
responsive to the verification, determine whether a predefined data set, defining vehicle system state settings to be applied to the vehicle, exists for download ([⁋ 0067], If the received driver ID is determined to be valid, abstracted driver vehicle setting data [e.g., a predefined data set] associated with the valid driver ID are obtained); offer to install the data set, having been determined to exist ([⁋ 0068], the user device 115 may identify the vehicle that is within the threshold distance of the user device 115… the user device 115 may display a vehicle profile of an identified vehicle for the driver and request the driver to confirm the vehicle identification); responsive to user acceptance of the offer, download the data set ([0069] After identifying the vehicle …the abstracted driver vehicle setting data is transformed to driver vehicle setting data that is particular to the driver and the identified vehicle. [⁋ 0070], determine if the identified vehicle has previously been driven by the driver. [⁋ 0071] If the driver has not previously driven the vehicle, vehicle settings data specific to the identified vehicle may be obtained from the vehicle driver cloud database) ; and apply the vehicle data set to configure vehicle system states to reflect values for corresponding states indicated in the data set ([⁋ 0073], After transforming the abstracted driver vehicle setting data to driver vehicle setting data particular to an identified vehicle, the transformed driver vehicle setting data may be applied to the identified vehicle).

Regarding Claim 20, Brenner teaches the vehicle of claim 18, wherein the processor is further configured to determine whether the predefined data set exists for download from a remote server saving data sets defined by users for use in configuring vehicles belonging to respective users ([Fig. 5, ⁋⁋ 0068-0071], After verify the driver ID and identifying the vehicle within a threshold distance of the user device 115, the user device 115 may display a vehicle profile of an identified vehicle [e.g., determine whether the predefined data set exists for download]  for the driver and request the driver to confirm the vehicle identification.…the abstracted driver vehicle setting data is transformed to driver vehicle setting data that is particular to the driver and the identified vehicle…identified if the driver has not previously driven the vehicle, vehicle settings data specific to the identified vehicle may be obtained from the vehicle driver cloud database [e.g., download from a remote server]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of US 2019/0111938 (Chen et al.).

Regarding Claim 19, while, Brenner teaches the predefined data set exists for download from the cloud database [⁋ 0071], however,  Brenner does not teach the vehicle of claim 18, wherein the processor is further  configured  to determine whether the predefined data set exists for download from the mobile device.
Chen teaches  wherein the processor is further  configured  to determine whether the predefined data set exists for download from the mobile device ([⁋ 0090], determining module may be configured to determine a second configuration of a second device that is equipped in a second vehicle. [⁋ 0091] The feedback module may be configured to receive the feedback to the adjusted second device from the user and modify the ergonomic model  based on the received feedback. [⁋ 0092] device management unit may be achieved by a terminal device such as a mobile phone of the user …the ergonomic model may be generated in the mobile phone, and then the determined second configuration may be transmitted [e.g., download from the mobile device] to the control system of the second vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brenner and Chen to determine whether the configuration exists for download from the mobile phone, because it would be advantageous to download predefined configuration locally without relay on cellular connection.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Chen further in view of US Patent No. 9372607 (Penilla et al.).

Regarding Claim 1, Brenner teaches a system comprising: a mobile device ([Fig.1,] user device 115] including a processor and a memory ([⁋ 0047], The user device 115 may be any suitable portable electronic device. … The user device 115 may be any combination of hardware and software and may execute any suitable operating system such as an Android.RTM. operating system), the mobile device being configured to access a vehicle account including first vehicle for which a user has first vehicle system settings ([⁋ 0052], The portable vehicle settings application is configured to display a graphical user interface on the user device to receive information from or present information to the driver. [⁋ 0053] After downloading the portable vehicle settings application, the driver may provide information regarding one or more vehicles [e.g., first vehicle] that the driver most frequently uses. This information may include one or more of a make and model of the vehicle, a vehicle identification number, a registration of the vehicle, and preferred vehicle setting values of the driver. The information regarding the vehicle may be stored in …a driver profile in the vehicle driver cloud database), wherein the processor is configured to
initiate a settings configuration process, responsive to detect and identify the second vehicle, wherein the configuration process configures the processor to present the first vehicle system settings that are compatible for transfer to the second vehicle [emphasis added] ([⁋ 0075] FIG. 6 depicts a flowchart illustrating a method to obtain driver vehicle setting data from one car and apply the driver vehicle setting data to another car. [⁋ 0076], the user device may detect and identify another vehicle (i.e., a second vehicle) different from the first vehicle (step 650). [⁋ 0077] After identifying the second vehicle, the user device may obtain an ID of the driver. [⁋ 0078], …determine whether the abstracted driver vehicle setting data [e.g., first vehicle system setting] associated with the driver ID is stored in the vehicle driver cloud database 140. …the user device 115 transmits the driver ID to the vehicle driver cloud database 140 with a request to receive the abstracted driver vehicle setting data associated with the driver ID); receive selection from the first vehicle system settings of selected first settings to be transferred to the second vehicle ([⁋ 0011], the action of obtaining the vehicle setting data associated with the identified vehicle and the particular driver includes one or more of: (i) obtaining the vehicle setting data from the particular driver including actions of displaying a graphical user interface, and receiving, though the graphical user interface, one or more selections indicative of the vehicle setting values selected by the particular driver. [⁋ 0079], receive or obtain the abstracted driver vehicle setting data associated with the driver ID from the vehicle driver cloud database 140. Since, the abstracted driver vehicle setting data is abstracted from the setting data associated with the first vehicle, therefore, Examiner considering the abstracted driver vehicle setting data as first vehicle system setting); receive edits of the first vehicle system settings to create edited first settings to be transferred to the second vehicle [⁋ 0080] After obtaining the abstracted driver vehicle setting data, the user device may transform [e.g., create edited first settings] the abstracted driver vehicle setting data to driver vehicle setting data that is associated with the driver ID and particular to the vehicle [e.g. the second vehicle] identified in action 650);
save the selected first settings, the edited first settings and the configured second settings to a second vehicle initialization data set; and upload the second vehicle initialization data set, including identification of the second vehicle, to a server for transfer to the second vehicle ([⁋ 0035] vehicle driver cloud database 140 may store vehicle setting data that may be specific to a particular driver, specific to a particular vehicle, or may be abstract vehicle setting values associated with a profile of a particular driver. The vehicle driver cloud database 140 may maintain vehicle setting data categorized by driver or by vehicle make and model. [⁋ 0037], the vehicle driver cloud database 140 may store a first range settings of one vehicle and a second range of settings of another vehicle. Accordingly, the vehicle driver cloud database may maintain a record of different vehicles, and for each vehicle, the vehicle options, specifications, and the range of particular settings within the vehicle. [⁋ 0039] the vehicle driver cloud database may maintain a driver profile and store the driver identification data and the information associated with vehicles the driver has previously driven in the driver profile. The driver profile may also include vehicle setting data that has been abstracted and is associated with the driver. [⁋ 0048], The obtained driver vehicle setting values or data may be transmitted to network servers and subsequently stored in vehicle driver cloud database. [⁋ 0076] After obtaining and storing abstracted driver vehicle setting data, the user device may detect and identify another vehicle (i.e., a second vehicle) different from the first vehicle which is within a threshold distance of the user device [⁋ 0078], transmits the driver ID to the vehicle driver cloud database with a request to receive the abstracted driver vehicle setting data associated with the driver ID [⁋ 0079], receive or obtain the abstracted driver vehicle setting data associated with the driver ID from the vehicle driver cloud database).
Brenner does not explicitly teach, however, Chen teaches present second vehicle system settings for the second vehicle that can be configured via the mobile device ([⁋ 0076], a second specification that specifies a coordinate system of the second vehicle may be obtained [e.g., presented]. the second configuration may be determined based on the generated ergonomic model 430 and the second specification. [¶ 0092], the device management unit 1010 may be achieved by a terminal device such as a mobile phone of the user 440….the ergonomic model 430 may be generated in the mobile phone, and then the determined second configuration may be transmitted to the control system of the second vehicle); receive  configuration of the second vehicle system settings to create configured second settings for assignment to the second vehicle ([⁋ 0079], the second device may be adjusted based on the determined second configuration. [¶ 0092], the device management unit 1010 may be achieved by a terminal device such as a mobile phone of the user 440….the ergonomic model 430 may be generated in the mobile phone, and then the determined second configuration may be transmitted to the control system of the second vehicle…When the user enters into the second vehicle 420, download the corresponding configurations to the control system of second vehicle 420 so as to set the devices in the second vehicle 420 accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brenner and Chen in order to make some modification of the preconfigured settings of second vehicle, because it would allow the user to adjust the settings of the second vehicle if the preconfigured settings of the previous vehicle not meet the user’s driving habit [Chen, ⁋ 0080].
While, Brenner, as aforementioned, teaches cloud database 140 may store vehicle setting data that may be specific to a particular driver, specific to a particular vehicle, or may be abstract vehicle setting values associated with a profile of a particular driver and initiate settings configuration process in responsive to detect and identify the second vehicle, however, Brenner in view of Chen do not explicitly teach, but, Penilla teaches determine that a second vehicle has been associated with the vehicle account; initiate a settings configuration process, responsive to determining that the second vehicle is assigned to the vehicle account ([C.2:L.34-39] identifying a second vehicle for the user account, the second vehicle having a second vehicle type… processing a request to transfer the custom configuration [e.g., initiate a settings configuration process] to the second vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Penilla with Brenner and Chen in order to associate user vehicles to an user account, so that user can identify his/her vehicle from the account that need to be configured as taught by Penilla, because it would facilitate to securely manage user’s vehicles from a central location.

Regarding Claim 2, Brenner in view of Chen do not explicitly teach the system of claim 1, wherein the processor is further configured to determine that the second vehicle is assigned to the identified owner based on input received from the owner at a mobile device.
However, Penilla teaches determine that the new vehicle is assigned to the identified owner based on input received from the owner at a mobile device ([C.2:L.23-27] The custom configuration is saved to a user account in the database interfaced over the Internet with the cloud services and can be transferred to other vehicles [C.2:L.34-36] identifying a second vehicle for the user account, the second vehicle having a second vehicle type [C.2:L.51-55], processing a request to use the custom configuration on the second vehicle includes, receiving login credentials for the user account [e.g., identified owner based on input received] to enable use of the custom configuration at the second vehicle. [C.7:L.47-49], when a user buys a new car, the custom configuration can be transferred either entirely or partially to the new vehicle. [C.29:L.39-43], A user account can be for a user and the user can add one or more vehicles for remote reporting, viewing and control. …a user is an owner or user of a vehicle. The user can register the vehicle with a remote service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Penilla with Brenner and Chen in order to receive login credential from the user to identify and access vehicles configuration associated with the vehicle account of the user, because it would facilitate to securely manage user’s vehicles from a central location.

Regarding Claim 3, Brenner teaches the system of claim  2, wherein the processor  is further  configured  to verity that the second vehicle is assigned by comparing an input vehicle identification number to a record of vehicle identification numbers indicating ownership ([⁋ 0019], receiving the indication of the presence of the second vehicle includes receiving an input from the particular driver indicating the presence of the second vehicle. The input from the particular driver includes vehicle identification data identifying the second vehicle).

Regarding Claim 4, Brenner teaches The system of claim 1, wherein the processor is further configured to determine that the second vehicle is assigned to the identified owner based on an indication received at the mobile device from a server, the indication including owner identification and identification of the new vehicle ([⁋ 0010], storing one or more of the abstract driver vehicle setting data, an identification of the vehicle, and the likely profile of the particular driver in an Internet cloud database associated with the particular driver in a server remote from the vehicle. [⁋ 0019], receiving the indication of the presence of the second vehicle includes receiving an input from the particular driver indicating the presence of the second vehicle. The input from the particular driver includes vehicle identification data identifying the second vehicle. [⁋ 0068], the user device 115 may display a vehicle profile of an identified vehicle for the driver and request the driver to confirm the vehicle identification).

Regarding Claim 5, Brenner teaches the system of claim 1, wherein the processor is farther configured to retrieve the first existing vehicle system settings from an identified existing vehicle ([0011], obtaining the vehicle setting data associated with the identified vehicle and the particular driver includes one or more of: (i) obtaining the vehicle setting data from the particular driver including actions of displaying a graphical user interface, and receiving, though the graphical user interface, one or more selections indicative of the vehicle setting values selected by the particular driver; and (ii) obtaining the vehicle setting data from a vehicle control module of the vehicle [e.g., from an identified existing vehicle]).

Regarding Claim 6, Brenner teaches the system of claim 1, wherein the processor  is further configured  to retrieve the first existing vehicle system settings from a server storing user profiles and vehicle system settings ([⁋ 0013], determining that the received driver identification data corresponds to a driver identification of the particular driver stored in an Internet cloud database associated with the particular driver. …obtaining the abstract driver vehicle setting data based on the driver identification data includes obtaining the abstract driver vehicle setting data from the Internet cloud database [e.g., from a server] associated with the particular driver. [⁋ 0038], The vehicle driver cloud database 140 may also store information associated with vehicles the driver has previously driven [e.g., first vehicle] and vehicle setting values the driver utilized in the respective vehicles).

Regarding Claim 7, Brenner teaches the system of claim 6, wherein the server storing user profiles and vehicle system settings stores a user profile for the identified user that has the first existing vehicle settings associated therewith ([⁋ 0004], a driver's profile may be stored in the driver's device or a cloud-based database. [⁋ 0035], the vehicle driver cloud database store vehicle setting data that may be specific to a particular driver, specific to a particular vehicle, or may be abstract vehicle setting values associated with a profile of a particular driver. The vehicle driver cloud database maintain vehicle setting data categorized by driver or by vehicle make and model. [⁋ 0038], the vehicle driver cloud database 140 may store driver identification …may also store information associated with vehicles the driver has previously driven [e.g., first vehicle] and vehicle setting values the driver utilized in the respective vehicles).

Regarding Claim 8, Brenner teaches the system of claim 1, wherein the processor is further configured to retrieve the second configurable vehicle system settings from a server identifying configurable vehicle system settings for the second vehicle [⁋ 0070] determine if the identified vehicle has previously been driven by the driver. [⁋ 0071], If the driver has not previously driven the vehicle [e.g. new vehicle], vehicle settings data specific to the identified vehicle may be obtained from the vehicle driver cloud database. The vehicle settings data specific to the identified vehicle provide a range of values and corresponding limits of one or more vehicle settings specific to the identified vehicle).

Regarding Claim 9, Brenner teaches the system of claim 1, wherein the processor is further configured to send the data set to the new vehicle, responsive to the second vehicle requesting the data set from the mobile device, following authentication of the mobile device by the second vehicle ([⁋ 0057] After identifying the vehicle [e.g., new vehicle], the driver's vehicle setting data is obtained …through a graphical user interface of the portable vehicle settings application. [⁋ 0062], when a user device determines that a vehicle is within a threshold distance of the user device, …the user device prompt a driver in possession of the user device to enter a driver identification (ID) through a GUI of the portable vehicle settings application installed on the user device. [⁋ 0065] After receiving the driver ID, a verification of the driver ID is performed to determine if the driver ID is valid. [⁋ 0067], If the received driver ID is determined to be valid, abstracted driver vehicle setting data associated with the valid driver ID are obtained).

Regarding Claim 10, Brenner teaches The system of claim  1, wherein  the authentication  includes verifying a user personal identification number input into the mobile device as part of an authentication process executed by the second vehicle to authenticate the mobile device ([⁋ 0062], when a user device determines that a vehicle is within a threshold distance of the user device, …the user device prompt a driver in possession of the user device to enter a driver identification (ID) through a GUI of the portable vehicle settings application installed on the user device.  [⁋ 0065] After receiving the driver ID, a verification of the driver ID is performed to determine if the driver ID is valid. …the received driver ID is sent to a secure server, which compares the received driver ID to driver IDs stored in a verified and secure identification database. [⁋ 0067], If the received driver ID is determined to be valid, abstracted driver vehicle setting data associated with the valid driver ID are obtained).

Regarding Claim 11, Brenner teaches the system of claim 1, wherein at least one of the first or second settings includes vehicle interior lighting options [⁋ 0006], the obtained vehicle settings include, inter alia, vehicle lighting preferences. [see also, ⁋⁋ 0036, 0042)

Regarding Claim 12, Brenner teaches The system of claim 1, wherein at least one of the first or second settings includes vehicle navigation settings ([⁋ 0006], the obtained vehicle settings include, inter alia, navigation settings. [see also, ⁋⁋ 0036, 0051]).

Regarding Claim 13, while, Brenner teaches obtain navigation settings, however, Brenner in view of Penilla do not explicitly teach, but Chen teaches the system of claim 12, wherein the navigation settings include identification of predefined addresses to be saved to the second vehicle as saved addresses ([⁋ 0087], the destination of the navigation device in the second vehicle may be set to the address of the home [e.g., predefined address] for the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen with Brenner and Penilla in order to include predefined addresses in navigation settings, because it would allow the user to retrieve all previous saved addresses from the previous vehicle navigation settings.

Regarding Claim 14, Brenner teaches the system of claim 1, wherein at least one of the first or second settings includes vehicle preconditioning settings ([⁋ 0042], the driver profile may also include data indicative of the personal preferences [e.g., precondition settings]. For example, data indicating the ambient temperature within a car, radio station presets, lighting settings, safety alert settings, child lock settings, or window lock settings preferred by the driver may be stored in the driver profile).

Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Chen and  Penilla, further in view of US 2017/0366610 (Martin).

Regarding Claim 15, Brenner in view of Chen and Penilla do not explicitly teach, however, Martin teaches The system of claim 1, wherein at least one of the first or second settings includes vehicle wallet settings, the vehicle wallet settings including identification of at least one payment method for a vehicle wallet [⁋ 0179], A system called Universal Me (U-Me) is a cloud-based system that is person-centric. The U-Me system makes a user's data, licensed content and settings available in the cloud to any suitable device that user may choose to use. [⁋ 0271] The U-Me system can be used to store vehicle settings for a user and to download those settings to a different vehicle, even a vehicle the user has never driven before. [⁋ 0202]  user data that could be stored in a user's U-Me account, including inter alia,, an electronic wallet.  [⁋ 0203], Electronic wallet includes information for making electronic payments, including credit card and bank account information for the user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martin with Brenner, Chen and Penilla in order to include digital wallet settings, including identification of at least one payment method because it would be convenience to a user to make a payment using a digital wallet.

Claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Chen, Penilla and Martin, further in view of US 2014/0195424 (Zheng et al.).

Regarding Claim 16 , although, Martin teaches Electronic wallet includes information for making electronic payments, including credit card and bank account information for the user [⁋ 0203], however,  Brenner in view of Chen, Penilla and Martin do not explicitly teach the system of claim 15, wherein the processor is configured to image a user payment card to establish the at least one payment method.
Zhan teaches image a user payment card to establish the at least one payment method ([⁋ 0035] a user may input photographs of credit cards and/or other types of cards (e.g., debit cards, discount cards, etc). [Fig. 4, ⁋ 0040], While crating digital wallet user sends photos of their credit cards to the digital wallet server for image processing of the photos to determine the credit card information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brenner, Chen, Penilla and Martin with  Zheng in order to incorporate photo of user’s credit to his/her digital wallet as taught by Zheng, because it would facilitate identify payment card to make a payment using a digital wallet.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The examiner has additionally cited the following references on the PTO-892:
US 20210061202 (YE et al.) teaches server send configuring information of a user to a new vehicle and apply the configuration information of the user to the new vehicle.  Thus, configure a new vehicle according to the user preferred configuration information is well-known in the art as evidenced by the cited prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448   
                                                                                                                                                                                                     /LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448